Was a DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-10, 15, 17-20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (PG Pub 2019/0279936; hereinafter Lee).


    PNG
    media_image1.png
    548
    1083
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches a package 100a (para [0027-0041]) comprising: 
a die 130a (para [0031]); 
a first substrate structure 120 (para [0027]); and 
a first metallization structure (113,114; annotated “1st metal.” In Fig. 1C above) at least partially coplanar with the first substrate structure (see Fig. 1C), wherein the die is electrically coupled to the first metallization structure and the first substrate structure (see Fig. 1C).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches first metallization structure (“1st metal.”) is least partially coplanar with the first substrate structure 120 on a horizontal plane (see Fig. 1C), and the first metallization structure is adjacent to the first substrate structure (see Fig. 1C).
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches the first metallization structure (“1st metal.”) and the first substrate structure 120 are at least partially separated by a first mold 112 (see Fig. 1C).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches the first mold 112 at least partially surrounds the first metallization structure (“1st metal.”) and the first substrate structure 120 (see Fig. 1C).
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches the first substrate structure 120 is surrounded by the first metallization structure (“1st metal.”) (see Fig. 1C).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches a second metallization structure 140,150, electrically coupled to the die 130a, the first substrate structure 120, and the first metallization structure (“1st metal”)(see Fig. 1C).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches the die 130a is electrically coupled to the first metallization structure (“1st metal”) through the second metallization 140, and electrically coupled to the first substrate structure 120 through the second metallization structure150 (see Fig.1 C).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches
a second metallization structure 140,150 between the die 130a and the first metallization structure (“1st metal.”), and between the die and the first substrate structure 120 (see Fig. 1C).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches a second metallization structure 140,150 between the die 130a and the first metallization structure (“1st metal”), and between the die and the first substrate structure 120 (see Fig. 1C).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches a second mold 170 at least partially covering the die 130a (partially covering the underside of the die); and a first side (top side) of the second mold directly connected to the second metallization structure 120 (see Fig. 1C).
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches a top side of the first substrate structure 120 is higher than a top side of the first metallization structure (top of “1st metal”)(see Fig. 1C).
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches a method of forming a package 100a (para [0027-0041]) comprising: 
forming a first metallization structure (113,114; annotated “1st metal.” In Fig. 1C above); 
forming a first substrate structure 120, the first substrate structure at least partially coplanar with the first substrate structure on a horizontal plane (see Fig. 1C above); and 
forming a die 130a that is electrically coupled to the first metallization structure and the first substrate structure (see Fig. 1C).
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches forming the first metallization structure (“1st metal.”) includes forming the first metallization to at least partially surround the first substrate structure 120 (see fig. 1C above).
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches forming a second metallization structure 140,150 and electrically coupling the second metallization structure to the die 103a, to the first substrate structure 120, and to the first metallization structure (“1st metal.”)(see Fig. 1C).
Regarding claim 20, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches the die 103a is electrically coupled to the first metallization structure (“1st metal.”) through the second metallization 140, and electrically coupled to the first substrate structure 120 through the second metallization structure 150 (see Fig. 1C).
Regarding claim 22, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches forming the first metallization structure (“1st metal”) includes forming a plurality of first interconnects 114 including pads 113 having a first thickness (see Fig. 1C), and forming the first substrate 120 structure includes forming a plurality of substrate interconnects 124 including pads 123,125 having a second thickness (see Fig. 1C), wherein the second thickness is greater than the first thickness (see Fig. 1C).
Regarding claim 23, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches forming the first metallization structure includes forming a plurality of first vias having a first via width, and forming the first substrate structure includes forming a plurality of substrate vias having a substrate via width, wherein the substrate via width is greater than the first via width.
Regarding claim 24, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches
a top side of the first substrate structure (top of 120) is higher than a top side of the first metallization structure (top of “1st metal”)(see Fig. 1C).

2.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 1 above, and further in view of Nofen et al. (PG Pub 2019/0393112; hereinafter Nofen).
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 1C provided above, Lin teaches an embedded interconnect bridge (EMIB) package 100a (para [0027-0041]), he does not explicitly teach the EMIB package “is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer,1 a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.”

    PNG
    media_image2.png
    411
    1000
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Nofen teaches an embedded interconnect bridge (EMIB) package (para [0021-0042]) is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle. (para [0021]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the EMIB package of Lin into one of the aforementioned electronic device, as taught by Nofen, to provide a robust functioning device.

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Ecton et al. (PG Pub 2019/0304912) teaches a package structure.
	
Allowable Subject Matter
4.	Claims 11-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, a second side of the second mold directly connected to a third metallization structure, the third metallization structure configured to couple to a second package in a package-on-package configuration.
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, the first metallization structure is configured to provide an electrical path for data signaling, the second metallization structure is coupled to a ground signal, and the first substrate structure is configured to provide an electrical path for power.  Claims 13-14 would be allowable, because they depend on allowable claim 12.
Claim 21 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, electrically coupling the second metallization structure to a ground signal; and wherein the first metallization structure is an electrical path for signaling and wherein the first substrate structure is an electrical path for power.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895